In an action to recover damages for injuries to person and property, the appeal is from a judgment, entered on a jury verdict, dismissing the complaint. Appellant was alleged to have been injured in a collision between a motorcycle, which he was operating, and a motor vehicle, owned by the testate and operated by respondent William Bernard Eisen. The collision was alleged to have occurred when the motor vehicle veered to the left, without warning, while appellant was attempting to pass it on his motorcycle. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.